Van Brunt, P. J.
The respondents, as attorneys for the plaintiff, commenced this action for the partition and sale of certain real estate. They remained her attorneys until July, 1889, when the appellant discontinued their services and moved for a substitution. This motion the respondents resisted, but it was granted on condition of the plaintiff giving a bond, in $2,000, conditioned for the payment of whatever amount might be found due to the respondents, and a reference was ordered to take proof of the services alleged to have been rendered in and about this action. Before the matter was brought to a hearing, this motion was made for a bill of particulars of the claim of the respondents for professional services alleged by them to have been rendered for the plaintiff, and of the disbursements made for her in and about this action. This was denied upon the ground that they would have ample opportunity before the referee to ascertain the particulars of the respondent’s claim. We see no reason for interfering with this order. The services which the respondents claimed to have rendered were in and about this action, and none other. They have stated, generally, the nature of those services, in the affidavits which have been furnished by them in these proceedings, and they will be required to prove before the referee the services rendered, and their value; and the plaintiffs will have an opportunity to cross-examine the respondents in respect to the services so rendered. They will then be fully informed of the particulars of the respondents’ claim, and *867will undoubtedly be afforded a reasonable opportunity to meet the claim, if they have any evidence whatever to adduce in opposition thereto. The order should be affirmed, with $10 costs and disbursements. All concur.